PER CURIAM.
Treadwell waived his constitutional challenges to the Criminal Punishment Code by failing to raise them below. See Harvey v. State, 786 So.2d 28 (Fla. 1st DCA 2001) (on reh’g). Moreover, this court has previously rejected his constitutional challenges. Hall v. State, 773 So.2d 99 (Fla. 1st DCA 2000), review granted, 790 So.2d 1104 (Fla.2001). We reject Treadwell’s remaining issue for the reason that the alleged error was either invited or otherwise not preserved.
AFFIRMED.
ERVIN, BARFIELD and BENTON, JJ., Concur.